Citation Nr: 0720075	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
radiculopathy, right lower extremity, currently evaluated as 
10 percent disabling.

2.  Entitlement to assignment of a higher evaluation for 
radiculopathy, left lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted separate 
evaluations for right and lower extremity radiculopathy, 
assigning 10 percent evaluations.  A notice of disagreement 
was filed in August 2003 with regard to the disability 
ratings assigned; a statement of the case was issued in May 
2004; and a substantive appeal was received in June 2004.  

In a June 2004 rating decision, the RO reduced the disability 
rating assigned to service-connected migraine headaches from 
30 percent disabling to noncompensably disabling, effective 
September 1, 2004, and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  In June 2004, the 
veteran filed a VA Form 9 with regard to the issues of 
entitlement to higher assignable ratings for bilateral 
radiculopathy of the lower extremities, and such submission 
was also accepted by the RO as a notice of disagreement with 
regard to the June 2004 rating determination.  In April 2005, 
the veteran submitted documentation which noted a change of 
address.  In August 2005, a statement of the case was issued 
to the veteran at the new address provided by him; however, 
the statement of the case was returned as undeliverable in 
January 2006.  To date, the veteran has not provided VA with 
another address to resend the statement of the case.  It is 
the claimant's burden to keep VA apprised of his whereabouts.  
See generally Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
As the time has expired to appeal the June 2004 rating 
determination, the issues of whether reduction in the 
disability rating for migraine headaches from 30 to 0 percent 
was proper, and entitlement to a TDIU are not in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2003, the veteran underwent a VA examination to assess 
the severity of his service-connected degenerative disc 
disease of the lower back.  The examiner determined that 
there were findings of radiculopathy of the right and left 
lower extremities, which required further workup by the 
primary physician.  There is no indication that further 
workup was conducted, and the examination report contains 
limited findings with regard to the veteran's radiculopathy 
of the lower extremities.  Thus, the veteran should be 
afforded another VA examination to assess the nature and 
severity of his bilateral radiculopathy of the lower 
extremities.  See 38 C.F.R. § 3.159 (c) (4) (2006); see also 
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The RO is 
also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
informs the veteran that an effective date for the award of 
benefits will be assigned if an increase is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to 
entitlement to higher assignable ratings 
for bilateral radiculopathy.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his right and left lower 
extremity radiculopathy.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should identify 
any neurological findings in the lower 
extremity related to the service-
connected lumbar spine disability, and 
fully describe the extent and severity of 
those symptoms.  The examiner should 
identify the specific nerve(s) involved, 
to include whether there is incomplete or 
complete paralysis, and offer an opinion 
as to the degree of impairment of the 
nerve (that is, whether it is mild, 
moderate, moderately severe, or severe in 
nature).  The examiner should also 
identify any muscular atrophy.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




